Exhibit 10 (al)

FIRST INDIANA CORPORATION

2004 EXECUTIVE COMPENSATION PLAN

2006-2008 LONG-TERM INCENTIVE PROGRAM

Restricted Stock Agreement

RS NO.             

             Shares

First Indiana Corporation (the “Corporation”) and its Subsidiaries
(collectively, the “Employers”) hereby awards Restricted Shares of the
Corporation’s Common Stock to                              (the “Grantee”) upon
the following terms and conditions.

1. Reference to the 2004 Executive Compensation Plan and the 2006-2008 Long-Term
Incentive Program. This Agreement and the award of restricted shares is made
under and is subject to the First Indiana Corporation 2004 Executive
Compensation Plan (the “Plan”) and the 2006-2008 Long-Term Incentive Program
(the “Program”). Copies of the Plan and the Program are attached and
incorporated herein by reference.

2. Definitions. The following terms shall have the following meanings, unless a
different meaning is plainly required by the context:

“Bank” means First Indiana Bank, N.A., a wholly-owned Subsidiary of the
Corporation.

“Committee” means the Compensation and Governance Committee or its equivalent.

“Date of Grant” means January 17, 2006, the date as of which the Restricted
Shares awarded by this Agreement are being awarded.

“Disability” means, with reference to any termination of the Grantee’s
Continuous Service as an employee of the Employers, any physical or mental
impairment of the Grantee that qualifies the Grantee for disability benefits
under the terms of the long-term disability plan of the Grantee’s Employer in
effect at the time of such termination and that is expected to last at least 12
months from the date of such termination or to result in death within such
period of 12 months.

“Qualifying Circumstance” means, with reference to an interruption or
termination of the Grantee’s Continuous Status as an employee of the Employers,
an interruption or termination that occurs due to the Grantee’s death or
Disability.

“Performance Goals” refer to the performance goals that are established in
accordance with the Program.

 

1



--------------------------------------------------------------------------------

“Performance Period” means the period commencing on January 1, 2006, and ending
on December 31, 2008.

“Restricted Period” means the period commencing on the Date of Grant and ending
on December 31, 2008, or on such earlier date as the Committee may determine
pursuant to Section 4.

“Restricted Shares” mean the shares of Common Stock awarded by this Agreement,
including any shares of Common Stock or other securities distributed in respect
thereof, or in substitution therefor, by reason of an adjustment provided for in
Section 10 below.

Further, any other capitalized term used in this Agreement shall have the
meaning as ascribed to it in the Plan.

3. Share Award. The Employers hereby award to the Grantee, subject to the terms
and conditions of the Plan, the Program and this Agreement
                                                  shares of Restricted Stock.

4. Restrictions on Transfer. The Restricted Shares will vest at the expiration
of the Restricted Period, subject to the provisions of Sections 5, 6 and 9.
Unless and until such time as the restrictions specified in this Agreement no
longer apply, the Grantee may not sell, assign, transfer, pledge or otherwise
encumber the Restricted Shares. The Committee shall have the authority to waive
the provisions of Sections 5 and 6 and to shorten the Restricted Period as to
any or all of the Restricted Shares and cause the Restricted Shares to vest at
an earlier date, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws or by reason of
other changes and circumstances occurring after the Date of Grant.

5. Forfeiture Upon Termination of Continuous Status. If the Grantee’s Continuous
Status with the Employers terminates during the Restricted Period otherwise than
by reason of a Qualifying Circumstance, the Restricted Shares shall be forfeited
and cancelled. If the Grantee’s Continuous Status terminates during the
Restricted Period by reason of a Qualifying Circumstance, the Committee, within
90 days after such termination, may declare the Grantee to be vested as to a
fraction of the Restricted Shares, the numerator of which is the number of full
calendar months in the Performance Period prior to such termination in which the
Grantee maintained Continuous Status, and the denominator of which is 36,
provided the Performance Goals ultimately are attained. The remainder of the
Restricted Shares, or all of the Restricted Shares if the Performance Goals
ultimately are not attained, shall be forfeited and cancelled, notwithstanding
the fact that such termination was by reason of a Qualifying Circumstance. If
the Grantee, in connection with a Change in Control, ceases to be a director,
officer, employee or Consultant of the Employers and becomes a director,
officer, employee or Consultant of the successor to an Employer or an affiliate
of such successor, the Grantee’s Continuous Status shall not be deemed to have
terminated. The Grantee’s Continuous Status shall be deemed to terminate before
the end of the Restricted Period, even if it does not actually so terminate, if,
before the end of the Restricted Period, and before the occurrence of a Change
of Control, (i) the Grantee gives notice to the Grantee’s Employer or Employers
of the termination of the Grantee’s

 

2



--------------------------------------------------------------------------------

association with the Employers in all capacities as a director, officer,
employee or Consultant effective as of a date before or within 60 days after the
end of the Restricted Period, (ii) the Grantee takes any action, such as
accepting another position, that indicates the Grantee definitely plans to
terminate the Grantee’s association with the Employers before or within 60 days
after the end of the Restricted Period, or (iii) the Grantee’s Employer or
Employers give notice to the Grantee that the Grantee’s association with
Employers in all capacities as a director, officer, employee or Consultant is
being terminated as of a date prior to or within 30 days after the end of the
Restricted Period. The provisions of this section are subject to any contrary
provisions of Section 11 below regarding the vesting of part or all of the
Restricted Shares in certain events involving a Change of Control.

6. Forfeiture Upon Failure to Meet Performance Goals. If the Committee
determines that the Performance Goals under the Program cannot be or were not
attained, the Restricted Shares thereupon shall be forfeited and returned to the
Corporation.

7. Certificates for Restricted Shares. The Corporation shall hold the
certificate or certificates that have been issued in the name of the Grantee in
respect of the Restricted Shares on deposit for the account of the Grantee until
the expiration of the Restricted Period and thereafter for a period of up to six
months pending action by the Committee in accordance with Section 9 below. Each
such certificate shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the First Indiana Corporation 2004 Executive Compensation Plan (the “Plan”),
the 2006-2008 Incentive Program (the “Program”) and an agreement entered into
between the registered owner and First Indiana Corporation. Copies of the Plan,
the Program and the agreement are on file in the office of the Secretary of
First Indiana Corporation, 135 North Pennsylvania Street, Suite 2800,
Indianapolis, Indiana 46204.

Upon execution of this Agreement, the Grantee shall execute and promptly deliver
a stock power endorsed in blank.

8. Grantee’s Rights as Stockholder; Voting; Dividends. Except as otherwise
provided herein, the Grantee, as owner of the Restricted Shares, shall have all
the rights of a stockholder, including, but not limited to, the right to receive
all cash dividends paid on the Restricted Shares and the right to vote the
Restricted Shares. However, cash dividends the record date for which is after
December 31, 2008, or after the termination of the Grantee’s Continuous Status
with the Employers, shall be subject to the same restrictions applicable to the
Restricted Shares and shall be payable in respect of the Restricted Shares only
to the extent the Restricted Shares become vested.

9. Certification of Committee and Delivery of Shares. Except as otherwise
provided in Section 11, the Restricted Shares shall not become vested unless the
Committee determines and certifies that the Performance Goals established for
the Program have been attained. If the Committee makes such certification, the
Corporation shall exchange the previously issued certificates in respect of such
shares for a new certificate that does not bear the legend provided for in
Section 7 above.

 

3



--------------------------------------------------------------------------------

10. Adjustments for Changes in Capitalization of the Corporation. In the event
of any change in the outstanding shares of Common Stock subsequent to the date
of this Agreement by reason of any reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, merger, consolidation,
or any change in the corporation structure of the Corporation or in the shares
of Common Stock, the number and class of Restricted Shares covered by this
Agreement shall be adjusted to account for such change.

11. Effect of Change of Control.

(a) If a Change of Control occurs more than four months before the end of the
Restricted Period, the Grantee may elect to become vested in respect of a
fraction of the Restricted Shares, the numerator of which is the number of full
calendar months in the Performance Period prior to the effective date of such
Change of Control in which the Grantee maintained Continuous Status, and the
denominator of which is 36, in lieu of continuing the Grantee’s participation in
the Program for the remainder of the Restricted Period. Such an election must be
made in writing to the Committee within 30 days after the occurrence of such
Change of Control and no later than four months before the end of the Restricted
Period. If such election is made, distribution of unrestricted shares under
Section 9 shall be made within 15 days after the later of the occurrence of such
Change of Control or the delivery of such writing. If such an election is made,
the Grantee shall forfeit the remainder of the Restricted Shares, regardless of
whether the Performance Goals ultimately are attained, unless subsection 11(b)
applies. If the Grantee terminates employment within 30 days after the
occurrence of a Change of Control that occurs more than four months before the
end of the Restricted Period, the Grantee shall be deemed to have made and
perfected an election under this subsection at the time of such termination of
employment.

(b) If a Change of Control occurs after the beginning but before the end of the
Restricted Period, then the Grantee shall become vested in respect of all of the
Restricted Shares, regardless of whether the Performance Goals ultimately are
attained, in each of the following events:

(i) Upon or in connection with such Change of Control, a successor acquires
substantially all of the assets and business of the Corporation or the Bank
(A) without assuming (directly or through an affiliate) the Plan, the Program
and this Agreement in respect of the Grantee or (B) if a written employment
agreement between the Grantee and the Corporation or a subsidiary is in effect
or becomes effective at the time of such Change of Control, without earlier
(I) assuming or agreeing to honor such agreement for the balance of the term
thereof or (II) entering into a new written employment agreement with the
Grantee which amends or supersedes such agreement.

 

4



--------------------------------------------------------------------------------

(ii) Upon or after such Change of Control, and prior to the end of the
Restricted Period, the Corporation, any Subsidiary or a successor to the
Corporation or any Subsidiary terminates the Grantee’s employment without Cause
prior to the end of the term provided for in any written employment agreement
between the Grantee and the Corporation or such Subsidiary or successor that is
in effect or becomes effective upon such Change of Control or in any new written
agreement between the Grantee and the Corporation of such Subsidiary or
successor which amends or supercedes any such agreement.

12. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Grantee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, State or local securities legislation. The
Corporation shall not be required to deliver any shares under this Agreement
prior to (i) the admission of such shares to listing on any stock exchange on
which the shares of Common Stock may then be listed and (ii) the completion of
such registration or other qualification of such shares under any state or
federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.

13. Withholding Tax. Upon vesting of the Restricted Shares (or at such earlier
time as an election is made by the Grantee under Section 83(b) of the Internal
Revenue Code of 1986, as amended, or any successor provision thereto, to include
the value of the Restricted Shares in taxable income), the Grantee’s Employer
shall have the right to require the Grantee or other person receiving the
Restricted Shares to pay such Employer the amount of any taxes which it is
required to withhold with respect to the Restricted Shares or, in lieu thereof,
to retain, or sell without notice, a sufficient number of the Restricted Shares
to cover the amount required to be withheld. The Corporation shall have the
right to deduct from all dividends paid on the Restricted Shares the amount of
any taxes which the Employers are required to withhold with respect to such
dividend payments.

14. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing. Notices to the Employers shall be delivered to the President
of the Corporation, or shall be left for or mailed to the President at the main
office of the Corporation, and shall be deemed effectively given when delivered
or left or, if mailed, when received at the main office. Notices to the Grantee
shall be mailed and shall be deemed effectively given five days after deposit in
the United States mail, postage prepaid, addressed to the Grantee at the last
address provided by the Grantee to the Corporation.

15. Plan and Plan Interpretations as Controlling. The Restricted Shares and the
terms and conditions set forth in this Agreement are subject in all respects to
the terms and conditions of the Plan, which is controlling. All determinations
and interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.

 

5



--------------------------------------------------------------------------------

16. Award Not a Service Contract. This Award is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the service of
the Corporation or any Subsidiary, or on the part of the Corporation or any
Subsidiary to continue the Grantee in its service.

17. Grantee Acceptance. The Grantee shall signify his acceptance of the terms
and conditions of this Agreement by signing on the space provided below and
returning a signed copy hereof to the Corporation.

[The remainder of this page is intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of January 17, 2006.

 

FIRST INDIANA CORPORATION By:  

 

  Robert H. Warrington, President & CEO   “Corporation” FIRST INDIANA BANK, N.A.
By:  

 

  Robert H. Warrington, President & CEO   “Bank” ACCEPTED:

 

 

(Street Address)

 

(City, State & Zip Code)   “Grantee”

 

7



--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
First Indiana Corporation,                      shares of the common stock of
First Indiana Corporation represented by Certificate Nos.
                             (including additional shares of such common stock
distributed as dividends in respect of such shares or any such additional
shares) now or hereafter standing in the name of the undersigned on the books of
said Corporation.

The undersigned hereby irrevocable constitutes and appoints National City Bank
to transfer the said shares on the books of said Corporation, with full power of
substitution in the premises.

 

Dated:                        

 

 

8